                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

RAETINA TAYLOR,

               Plaintiff,

v.                                                         CV No. 18-562 BRB/CG

JENNIFER BUFORD, et al.,

               Defendants.

                    ORDER VACATING STATUS CONFERENCE AND
                           SETTLEMENT CONFERENCE

       THIS MATTER is before the Court upon conferring with counsel. The Court finds

the settlement conference scheduled for December 19, 2018 at 9:00 a.m. would not be

fruitful in reaching a final disposition in this matter.

       IT IS THEREFORE ORDERED that the December 19, 2018 settlement

conference, and the December 12, 2018 pre-settlement telephonic status conference,

are hereby VACATED.

       IT IS SO ORDERED.




                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
